Bleckley, Judge,
dissenting.
I dissent, respectfully, from the judgment of the court just pronounced. It seems to' me that when assignees in bankruptcy sue, in trover or statutory complaint, for * property to which they claim 'title as assignees, there is no legal necessity for treating the suit as a irroceeding in bankruptcy, or the subject as a matter in bankruptcy. The assignees have the legal title — they are owners. For aught that appears on the face of the declaration before us, the plaintiffs, as assignees, may once have had the actual possession. Because they sue as assignees, it does not follow that they are for the first time endeavoring to reduce the assets to possession; their real grievance may be that they have been deprived of an existing possession, which they now seek to re-establish, or to recover damages instead. It cannot harm a suit for this purpose, that the plaintiffs disclose in their declaration the *407nature of tlieir title, and sue in their real character. The declaration pursues the form laid down in our Code; and under it, any evidence is admissible that will establish a conversion on the part of the defendant against the plaintiffs’ right. There is no hint in the pleadings that the cause of action involves any tort or transaction prior in date to the adjudication of bankruptcy, or even to the appointment of the assignees. On its face, the declaration is simply a suit by the owners of personal property against a wrongdoer. The wrong is not alleged to be a breach of the bankrupt act of the United States. To assume that it will turn out in evidence to be of that special class, seems to me unwarranted. Why should it not as well be a more general tort — ■ one that violates the property laws of the state, and is, therefore, amenable to the ordinary principles of jurisprudence ? It cannot be that the property of assignees in bankruptcy is out of the protection of the state — that to steal it is not larceny, or to seize and appropriate it is not a conversion. If the plaintiffs have title, as they allege, why should that title not- serve them in the courts of Georgia against a wrongdoer, though one of its links be the adjudication in bankruptcy and the consequent deed of assignment ? Purchasers under them would derive title depending, in part, upon these same elements. Would our courts hesitate to entertain actions of trover in behalf of such purchasers, because their title could not be made out without tracing it through the assignees and the deed of assignment?
In ray view of the present action, it is as remote from a proceeding or matter in bankruptcy, as would be the suit of an administrator, for a like cause of action, from the matters of administration of which the court of ordinary has exclusive cognizance. Under the Code, §331, par. 10, the exclusive jurisdiction of this latter court is made to extend to all such “ matters and things as appertain or relate to estates of deceased persons.” See substantially the same language in Cobb’s Dig., 283, 284. Tet administrators, as such, sue, and have always sued, for property or money, in the supe*408rior, county, city and justice’s courts, just as other plaintiffs. It has never been suggested that their suits were not ordinary civil cases, or that the subjects of them were comprehended under the terms, “ matters and things ” which “ appertain or relate to estates of deceased persons ” In England, assignees in bankruptcy have, I think, always sued in the various courts of law, with as little restriction as other people. Receivers in equity, when authorized to sue at all, are allowed to enter the appropriate local tribunals, and the actions they bring are not considered as part of the proceedings in which they were appointed, but complete suits in and of themselves.
As to the proviso in the amendment to the bankrupt act, which empowers the district court to send assignees into the state courts to sue small claims, I regard it as very satisfactory evidence that, in the view of congress, the jurisdiction of those courts was not before taken away or inhibited. The object of the proviso was not to open the state courts, but to keep assignees from entering the federal courts unnecessarily. The language of the proviso plainly recognizes the state courts as already having jurisdiction in the class of cases with which it deals. No restriction is thereby taken off of the state courts, or put on. Nothing is said as to what those courts may or may not do. Assignees are told what they shall do, if ordered by the proper district court. They can do the same thing without orders, but must do it in case orders are addressed to them. The district court can turn them away from that court and oblige them to resort to the state tribunals, a power which did not formerly exist.